

SUPPLEMENT NO. 2
TO SUBSIDIARY GUARANTEE AGREEMENT (FIRST LIEN)


SUPPLEMENT NO. 2, dated as of October 31, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, this “Supplement”), to the
Subsidiary Guarantee Agreement (First Lien), dated as of July 1, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty”), among each Subsidiary listed on the signature page thereof and each
other Subsidiary that became a party thereto after the date thereof (each an
“Existing Guarantor” and collectively, the “Existing Guarantors”) and BARCLAYS
BANK PLC (as successor in interest to Credit Suisse AG, Cayman Islands Branch),
as collateral agent (in such capacity, together with any successor thereto, the
“Collateral Agent”) for the Secured Parties.
A.    Reference is made to the First Lien Credit Agreement dated as of July 1,
2015 (as amended, supplemented, waived or otherwise modified from time to time,
the “First Lien Credit Agreement”), among PRIME SECURITY SERVICES HOLDINGS, LLC,
a Delaware limited liability company, PRIME SECURITY SERVICES BORROWER, LLC, a
Delaware limited liability company (the “Borrower”), the Lenders party thereto
from time to time and Barclays Bank PLC, as Administrative Agent.
B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the First Lien Credit Agreement.
C.    Each Existing Guarantor has entered into the Guaranty in order to induce
the Lenders to make Loans and each Issuing Bank to issue Letters of Credit.
Section 11 of the Guaranty provides that additional Subsidiaries may become
Subsidiary Guarantors (as defined in the Guaranty) under the Guaranty by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary of the Borrower (the “New Subsidiary”) is executing this
Supplement in accordance with the requirements of the First Lien Credit
Agreement to become a Subsidiary Guarantor under the Guaranty in order to induce
the Lenders to maintain and/or make additional Loans and each Issuing Bank to
maintain and/or issue additional Letters of Credit, and as consideration for
Loans previously made and Letters of Credit previously issued.
Accordingly, the New Subsidiary agrees as follows:
SECTION 1. In accordance with Section 11 of the Guaranty, the New Subsidiary by
its signature below becomes a Subsidiary Guarantor under the Guaranty with the
same force and effect as if originally named therein as a Subsidiary Guarantor
and the New Subsidiary hereby agrees to all the terms and provisions of the
Guaranty applicable to it as a Subsidiary Guarantor thereunder. In furtherance
of the foregoing, the New Subsidiary does hereby guarantee to the Collateral
Agent the due and punctual payment of the Guaranteed Obligations (as defined in
the Guaranty) as set forth in the Guaranty. Each reference to a “Subsidiary
Guarantor” or a “Guarantor” in the Guaranty and in this Supplement shall be
deemed to include the New Subsidiary. The Guaranty is hereby incorporated herein
by reference.


[Signature Page to Supplement to Subsidiary Guarantee Agreement (First Lien)]



--------------------------------------------------------------------------------




SECTION 2. The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to (i)
the effects of bankruptcy, insolvency, moratorium, reorganization, fraudulent
conveyance or other similar laws affecting creditors’ rights generally, (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and (iii) implied covenants of
good faith and fair dealing.
SECTION 3. This Supplement may be executed in two or more counterparts, each of
which shall constitute an original but all of which, when taken together, shall
constitute but one contract. This Supplement shall become effective when the
Collateral Agent shall have received a counterpart of this Supplement that bears
the signature of the New Subsidiary. Delivery of an executed counterpart to this
Supplement by facsimile or electronic transmission (or other electronic
transmission pursuant to procedures approved by the Collateral Agent) shall be
as effective as delivery of a manually signed original.
SECTION 4. Except as expressly supplemented hereby, the Guaranty shall remain in
full force and effect.
SECTION 5. THIS SUPPLEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR OTHER CAUSES
OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF
OR RELATING TO THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE
OF CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.
SECTION 6. In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guaranty shall not in any way be affected or impaired thereby.
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5(d) of the Guaranty.
SECTION 8. The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable and documented out-of-pocket expenses in connection with this
Supplement, including the reasonable and documented fees, disbursements and
other charges of counsel to the Collateral Agent.
[remainder of page intentionally left blank; signature page follows]


[Signature Page to Supplement to Subsidiary Guarantee Agreement (First Lien)]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the New Subsidiary has duly executed this Supplement as of
the day and year first above written.
 
 
 
DATASHIELD, LLC
 
 
 
 
 
 
 
 
 
 
By:
  /s/ Jeff Likosar
 
 
 
 
 
Name: Jeff Likosar
 
 
 
 
 
Title: CFO
 
 
 
 
 
 
 
 
 
 
Address: 1501 Yamato Road
 
 
 
 
 
       Boca Raton, FL 33431
 
 
 
 
Legal Name: DataShield, LLC
 
 
 
 
Jurisdiction of Formation: Delaware
 
 
 
 
 
 





[Signature Page to Supplement to Subsidiary Guarantee Agreement (First Lien)]

